Case 1:20-cv-02849-SKC Document 1 Filed 09/21/20 USDC Colorado Page 1 of 8




                         United States District Court
                         for the District of Colorado

   Civil Action No.: 20-cv-2849
                                              ⎫
   Revive Investing LLC                       ⎪
                                              ⎪
                                              ⎪
   Donna Ann Gabriele Chechele                ⎪
                                              ⎪
                                              ⎪
                                              ⎪
                 Plaintiﬀs                    ⎪
                                              ⎪
                                              ⎪
                                              ⎪
         v.                                   ⎪
                                              ⎪
                                              ⎪
                                              ⎪
                                              ⎪
                                              ⎪
                                              ⎬
   Armistice Capital Master Fund, Ltd.
                                              ⎪
                                              ⎪
                 Defendant                    ⎪
                                              ⎪
                                              ⎪
                                              ⎪
         and                                  ⎪
                                              ⎪
                                              ⎪
                                              ⎪
                                              ⎪
                                              ⎪
   Aytu Biosciences, Inc.                     ⎪
                                              ⎪
                                              ⎪
                                              ⎪
                 Nominal Defendant            ⎪
                                              ⎭



                                     Complaint

Revive Investing, LLC (“Revive”) and Donna Ann Gabriele Chechele (“Chechele”, and
together with Revive, “Plaintiﬀs”), by and through their attorneys, bring this Complaint
under Section 16(b) of the Securities Exchange Act of 1934, as amended (the “Exchange
Act”), 15 U.S.C. § 78p(b), against Armistice Capital Master Fund, Ltd. (“Armistice”
or “Defendant”), and Aytu Biosciences, Inc. (“Aytu” or “Nominal Defendant”).

    Plaintiﬀs are stockholders of Aytu and respectfully allege the following on infor-
mation and belief, except as to paragraphs 1 and 2, which Plaintiﬀs allege on personal
knowledge.
Case 1:20-cv-02849-SKC Document 1 Filed 09/21/20 USDC Colorado Page 2 of 8




                                     The Parties

1.   Plaintiﬀ Donna Ann Gabriele Chechele is a natural person, a resident of the State
of New Jersey, and a stockholder of Aytu.

2.   Plaintiﬀ Revive Investing, LLC is a limited liability company formed under the
laws of the State of Texas with a principal place of business located in Georgetown,
Texas, and a stockholder of Aytu.

3.   Nominal Defendant Aytu is a Delaware corporation headquartered in Englewood,
Colorado, is the issuer of the securities that are the subject matter of this suit, and
is the real party in interest with respect to the Plaintiﬀ’s claims. Aytu is included as
a nominal defendant solely for the purpose of having all relevant parties before the
court. Aytu can be served through its registered agent at:

     Corporation Service Company
     251 Little Falls Drive
     Wilmington, DE 19808



4.   Defendant Armistice is a Cayman Islands company managed from oﬃces located
in the state of New York at the following address:

     Armistice Capital Master Fund, Ltd.
     510 Madison Avenue, 7th Floor
     New York, NY 10022




                               Jurisdiction and Venue

5.   Because this action arises under Exchange Act Section 16(b), 15 U.S.C. § 78p(b),
this court has exclusive subject matter jurisdiction without regard to the amount in
controversy or the parties’ citizenship under Section 27 of the Exchange Act, 15 U.S.C.
§ 78aa.

                                        2
Case 1:20-cv-02849-SKC Document 1 Filed 09/21/20 USDC Colorado Page 3 of 8




6.   This court has personal jurisdiction over the defendant because it has transacted
business within the State of Colorado and within the district.

7.   This court is proper venue for this action pursuant to Section 27 of the Exchange
Act, 15 U.S.C. § 78aa, because the actions that constitute the violations occurred, at
least in part, within the district.



                                Statutory Prerequisites

8.   The short-swing trades described herein involve non-exempt transactions in non-
exempt securities by non-exempt persons within the meaning of Section 16(b) of the
Exchange Act.

9.   Plaintiﬀ Revive’s counsel made demand on Aytu for prosecution of these claims on
March 13, 2020.

10. Plaintiﬀ Chechele’s counsel made demand on Aytu for prosecution of these claims
on April 30, 2020.

11. Aytu declined to take action with respect to the transactions set forth in this
complaint within 60 days from the date of Plaintiﬀs’ demand letters.

12. Plaintiﬀs are shareholders of Aytu and, as such, have a statutory right to bring
this action to recover short-swing proﬁts on behalf of Aytu pursuant to Section 16(b) of
the Exchange Act, 15 U.S.C. § 78p(b).



                             Facts Common to All Counts

13. This complaint alleges insider trading by Armistice through transactions in the
common stock of Aytu (the “Common Stock”) entered into between October 11, 2019,
and March 10, 2020, the details of which are set forth below. Unless otherwise stated,
the phrase “all times relevant to this action” in this Complaint refers to the period
between and including those dates.


                                        3
Case 1:20-cv-02849-SKC Document 1 Filed 09/21/20 USDC Colorado Page 4 of 8




14. At all times relevant to this action, the Common Stock was traded on the NASDAQ.

15. At all times relevant to this action, the Common Stock was traded under the symbol
“AYTU”.

16. At all times relevant to this action, the Common Stock was registered pursuant to
Section 12 of the Exchange Act.

17. At all times relevant to this action, the Common Stock was a class of Aytu’s equity
securities.

18. At all times relevant to this action, Armistice was the beneﬁcial owner of more
than 10% of the Common Stock of Aytu.

19. At all times relevant to this action, Armistice Capital, LLC (“Capital”), a Delaware
limited liability company, was the investment manager of Armistice.

20. At all times relevant to this action, Boyd was a managing member of Capital and
a director of Armistice.

21. Armistice, Capital, and Boyd (the “Armistice Group”) constitiute a “group” with re-
spect to investment in Aytu within the meaning of Rule 13d-5(b)(1), 17 C.F.R. § 240.13d-
5(b)(1).

22. At all times relevant to this action, the Armistice Group was the beneﬁcial owner
of more than 10% of the Common Stock of Aytu.



                                    Transactions

23. On a Form 4 ﬁled by the Armistice Group on October 16, 2019, Armistice reported
an acquisition from Aytu of 5,000 shares of Series F Convertible Preferred Stock (the
“Convertible Preferred”) and 5,000,000 Warrants to acquire the Common Stock (the
“Warrants”). A copy of the Form 4 is attached as Exhibit A.

24. The Convertible Preferred was convertible into Common Stock at a rate of $1.00
face amount of Convertible Preferred per share of Common Stock, or 5,000,000 shares


                                        4
Case 1:20-cv-02849-SKC Document 1 Filed 09/21/20 USDC Colorado Page 5 of 8




of Common Stock, upon approval by the Aytu shareholders.

25. The Warrants were exercisable at a price of $1.25 per share of Common Stock upon
approval by the Aytu shareholders.

26. On January 24, 2020, at a special meeting of the Aytu shareholders, the share-
holders approved the Convertible Preferred and Warrants.

27. The shareholder approval made the Convertible Preferred convertible by Armistice.

28. The shareholder approval made the Warrants exercisable by Armistice.

29. On the date of shareholder approval, the market price of the Common Stock, as
reported by the Yahoo Finance website was as follows:

            Date         Open      High       Low        Close       Volume
          2020-01-24      0.8400     0.8400    0.8000      0.8100      60,800


30. Taking the average of the high and low prices, the market price of the Common
Stock on the date of the shareholder approval was $0.82 per share.

31. On a Form 4 ﬁled by the Armistice Group on December 23, 2019, the Armistice
Group reported a purchase on December 19, 2019, by Armistice of 52,788 shares of
Common Stock at a weighted-average price of $0.85 per share. A copy of the Form 4 is
attached as Exhibit B.

32. On the same Form 4, the Armistice Group reported a purchase on December 20,
2019, by Armistice of 26,000 shares of Common Stock at a weighted-average price of
$0.88 per share.

33. On a Form 4 ﬁled by the Armistice Group on March 12, 2020, the Armistice Group
reported the sale by Armistice on March 10, 2020, of 19,569,979 shares of Common
Stock at a weighted average price of $1.47 per share. A copy of the Form 4 is attached
as Exhibit C.

34. On the same Form 4, the Armistice Group reported the sale by Armistice on March
10, 2020, of 2,456,822 shares at a weighted average price of $0.99 per share.

                                          5
Case 1:20-cv-02849-SKC Document 1 Filed 09/21/20 USDC Colorado Page 6 of 8




35. On March 13, 2020, the Armistice Group reported the individual March 10, 2020,
sales from which the weighted average prices reported on the March 12, 2020 Form 4
were computed. A copy of the Schedule 13D/A is attached as Exhibit D.

36. By virtue of the transactions described in the prior three paragraphs, Armistice sold
a total of 22,026,801 shares of Common Stock, resulting in proceeds of $31,224,692.12.

37. The transactions described in paragraphs 23 to 26 (the “PIPE Purchases”) consti-
tuted purchases for purposes of Section 16(b) of 10,000,000 shares of Common Stock.

38. By virtue of Section 16(b) of the Exchange Act, Armistice is accountable to Aytu
for any proﬁt realized plus interest and costs.

39. Based on the foregoing, Armistice realized a proﬁt from the transactions alleged
herein. For each share of Common Stock purchased by Armistice, a corresponding sale
of Common Stock was made at a higher price by Armistice within a period of less than
six months. For the purpose of calculating the proﬁts Armistice realized by virtue of
his short-swing trades, the Securities and Exchange Commission (the “SEC”) endorses
the “lowest-in, highest-out” approach:


     Proﬁt is computed by matching the highest sale price with the lowest pur-
     chase price within six months, the next highest sale price with the next
     lowest purchase price within six months, and so on, until all shares have
     been included in the computation.


SEC Release No. 34-18114 n. 102 (1984).

40. Using the lowest-in, highest-out method, Armistice has realized illicit proﬁts in
the amount of at least $8,364,415.28, as a result of short-swing trading activity during
the two-year period ending on the date of this Complaint.

41. The precise amount of short-swing proﬁt is unknown and should be determined
on an accounting.




                                         6
Case 1:20-cv-02849-SKC Document 1 Filed 09/21/20 USDC Colorado Page 7 of 8




                                       Count I
                                     Section 16(b)

42. Plaintiﬀs incorporate by reference all allegations of the previous paragraphs as if
fully stated herein.

43. As result of these transactions Aytu is entitled to all proﬁts realized by Armistice
resulting from short-swing trading during all periods not barred by the relevant statute
of limitations in an amount of at least $8,364,415.28.

44. Aytu is entitled to interest on the proﬁts realized by them calculated from the date
the proﬁts were realized.

Wherefore, Plaintiﬀs demand judgment against Armistice as follows:

(a) For recovery from Armistice of all proﬁts resulting from their short-swing trades in
   Aytu Common Stock in violation of Section 16(b) of the Exchange Act during all pe-
    riods not barred by the statute of limitations in an amount of at least $8,364,415.28;

(b) For interest on the amount of proﬁts recovered, calculated from the time Armistice
    realized the proﬁts;

(c) For its reasonable attorney’s fees;

(d) For its costs; and

(e) For such other and further relief as the Court deems just.



                                       Count II
                                      Accounting

45. Plaintiﬀs incorporate by reference all allegations of paragraphs 1 through 41 above
as if fully stated herein.

46. Plaintiﬀs, in order to fully evaluate its claim, require an accounting from Armistice
of all transactions in the equity securities of Aytu from the date two years preceding

                                          7
Case 1:20-cv-02849-SKC Document 1 Filed 09/21/20 USDC Colorado Page 8 of 8




the ﬁling of this Complaint to the present.

Wherefore, Plaintiﬀs demand an accounting from Armistice with respect to their
transactions in the equity and derivative securities of Aytu.



                                Demand for Jury Trial

Plaintiﬀs respectfully demand a trial by jury on all questions so triable.



Respectfully submitted,

September 21, 2020


     /s/ Daniel E. Doherty                          /s/ James A. Hunter
.........................................       .........................................
   Daniel E. Doherty                              James A. Hunter
   DE Doherty Law Office, LLC                      Hunter & Kmiec
  7300 W. 110th Street, Suite 930                 42 Stagecoach Rd.
   Overland Park, KS 66210                         Pipersville, PA 18947
  Telephone: 913-338-7182                         Telephone: 484-437-5935
   FAX: 913-338-7164                               FAX: 646-462-3356
   E-mail: ded@ddoherty.net                        E-mail: hunter@hunterkmiec.com
    Attorney for Plaintiﬀ, Revive                   Attorney for Plaintiﬀ, Donna Ann
   Investing LLC                                   Gabriele Chechele




                                            8
